 

 

 

[gmnvdzquyqwg000001.jpg]

Exhibit 10.1

Employee Name:  

 

Employee ID No.:  

 

Grant Date:

 

Number of Option Shares:  

(purchasable under the Option when vested & exercisable)

 

Exercise Price:  _____ per Share (U.S. Dollars)

Option to Purchase Common Stock

of Ceridian HCM Holding Inc.

 

NON-NEGOTIABLE & NON-TRANSFERABLE

Series (2018-___)

Voidable if Not Fully Signed and Returned

 

 

 

 

NOTIFICATION OF PERFORMANCE-BASED OPTION GRANT FOR PURCHASE OF COMMON STOCK OF

CERIDIAN HCM HOLDING INC.

pursuant to the Ceridian HCM Holding Inc. 2018 Equity Incentive Plan (“Plan”)

 

1. Option and Exercise Price.  When signed and returned by the above-named
individual and countersigned by Ceridian HCM Holding Inc.(“Ceridian”), this
Notice certifies that on the above-designated grant date (“Grant Date”),
Ceridian granted to the above-named individual (“Optionee”) the
performance-based option (the “Option”) to purchase, when vested and exercisable
as described in this Notice and the Plan, all or any portion of the
above-designated number of shares (“Shares”) of common stock, par value $0.01
per share (“Stock”) of Ceridian, for the above-designated exercise price per
Share, subject to adjustment as set forth in the Plan (the “Exercise
Price”).  The Exercise Price is equal to the Fair Market Value of a Share on the
Grant Date.  The Option is governed by this Notice and the Plan (a copy of the
Plan has been provided to Optionee).  Capitalized terms not defined in this
Notice (including on the Country Addendum and Exhibits) are defined in the
Plan.  The Option is intended to be a Nonqualified Stock Option.  For purposes
of this Notice, "Employer" means, to the extent Optionee is not employed by
Ceridian, the Subsidiary that employs Optionee.

 

2.Performance-Based Vesting of Option and Acceleration of Vesting.  During the
Option Period (as defined below), the Option will vest and become exercisable
upon the achievement of the performance goals set out in Exhibit A and subject
to Optionee’s continued Service to the Employer or Ceridian during the Vesting
Period.  Upon a Change in Control, the Option will become fully vested and
exercisable.  Upon Optionee’s termination of Service for any other reason, the
unvested portion of the Option immediately and automatically will be forfeited
without further consideration.

 

3. Option Period and Forfeiture.  The Option expires ten years after the Grant
Date, unless terminated earlier as follows (the “Option Period”):  (a) if
Optionee’s Service terminates for Cause, the vested portion of the Option
expires immediately; and (b) if Optionee’s Service terminates other than for
Cause, the vested portion of the Option expires (a) 12 months following
Optionee's termination of Service due to death or Disability, (b) 90 days
following Optionee's termination of Service other than due to death or
Disability; provided, the Option shall automatically expire in its entirety
(whether or not vested) effective as of the date Optionee breaches the terms and
conditions of the Plan or this Notice.  

 

4.Exercise of Option.  Before the end of the Option Period, all or a portion of
the vested portion of the Option can be exercised to acquire a whole number of
Shares under the Plan by Optionee (or in the case of Optionee’s termination of
Service due to death or Disability, by Optionee’s representative) by delivering
an electronically executed notice of exercise (an "Exercise Notice") in such
form, manner and timeframe required by Ceridian.  The Exercise Notice shall
state the whole number of Shares under the Option being exercised and shall be
accompanied by full payment of the Exercise Price for each such Option
(collectively, the “Aggregate Exercise Price”) and any applicable Tax-Related
Items (as defined below) required to be withheld (in such form of payment as
permitted in Section 5) for each of those Shares, and contain Optionee’s
agreement to comply with the terms of this Notice and the Plan.

 

5. Payment of Aggregate Exercise Price and Withholdings.  Optionee may pay the
Aggregate Exercise Price and any applicable Tax-Related Items required to be
withheld as follows:

 

 

a.

Cash or Check.  In cash or by bank certified check.

 

 

b.

Brokered Cashless Exercise.  To the extent permitted by applicable law and the
Committee, from the proceeds of a sale through a broker on the date of exercise
of some or all of the Shares to which the exercise relates.  In that case,
Optionee will electronically execute an Exercise Notice and provide Ceridian's
third-party Plan administrator with a copy of irrevocable instructions to a
broker to deliver promptly to Ceridian the amount of sale proceeds to pay the
Aggregate Exercise Price and/or applicable Tax-Related Items required to be
withheld, as applicable.  To facilitate the foregoing, Ceridian may, to the
extent permitted by applicable law, enter into agreements or coordinate
procedures with one or more brokerage firms.

 

 

c.

Net Exercise.  Unless otherwise determined by the Committee, by reducing the
number of Shares otherwise deliverable upon the exercise of the Option by the
number of Shares having a Fair Market Value equal to the Aggregate Exercise
Price and any applicable Tax-Related Items required to be withheld.

 

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 1

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

 

d.

Surrender of Stock.  In each instance, at the sole discretion of the Committee,
by surrendering, or attesting to the ownership of, Shares that are already owned
by Optionee free and clear of any restriction or limitation, unless the
Committee specifically agrees in writing to accept such Shares subject to such
restriction or limitation.  Such Shares will be surrendered to Ceridian in good
form for transfer and will be valued by Ceridian at their Fair Market Value on
the date of the applicable exercise of the Option, or to the extent applicable,
on the date any applicable Tax-Related Items required to be withheld are to be
determined.  Optionee will not surrender, or attest to the ownership of, Shares
in payment of the Aggregate Exercise Price (or any applicable Tax-Related Items
required to be withheld) if such action would cause Ceridian to recognize
compensation expense (or additional compensation expense) with respect to the
Option for financial reporting purposes that otherwise would not have been
recognized.

 

For the sake of clarity, the Exercise Price is payable in United States dollars.
At its sole election, Ceridian or the Committee may limit the number of options
described above for Optionee to pay the Aggregate Exercise Price and any
applicable Tax-Related Items required to be withheld.

 

6.Issuance of Shares.  After all requirements with respect to the exercise of
all or a portion of the Option have been satisfied, the Committee will cause the
Shares as to which the Option or portion thereof has been exercised to be issued
(or, in the Committee’s discretion, in un-certificated form, upon the books of
Ceridian’s transfer agent), registered in the name of the person exercising the
Option or portion thereof (or in the names of such person and his or her spouse
as community property or as joint tenants with right of survivorship).  Neither
Ceridian nor the Committee will be liable to Optionee or any other person for
damages relating to any delays in issuing the Shares or any mistakes or errors
in the issuance of the Shares.

 

7.Tax Matters and Withholdings.  Regardless of any action Ceridian or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefit, payment on account or other tax-related items related to
Optionee’s participation in the Plan and legally applicable to Optionee or
deemed by Ceridian or the Employer to be an appropriate charge to Optionee even
if technically due by Ceridian or the Employer (the “Tax-Related Items”),
Optionee acknowledges and agrees that the ultimate liability for all Tax-Related
Items is and remains Optionee’s responsibility and may exceed the amount
actually withheld by Ceridian or the Employer, if any. Optionee further
acknowledges and agrees that Ceridian and/or the Employer:

 

•make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of Optionee’s participation in
the Plan, including, but not limited to, the grant of the Option, the exercise
of the Option, the subsequent sale of any Shares acquired pursuant to the Option
and the receipt of any dividends;

 

•do not commit to and are under no obligation to structure the terms of the
Option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result; and

 

•if Optionee has become subject to tax in more than one jurisdiction between the
date the Option is granted and the date of any relevant taxable or tax
withholding event, Optionee acknowledges that Ceridian and/or the Employer may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

Prior to the relevant taxable or taxable withholding event, as applicable,
Optionee agrees to pay or make adequate arrangements satisfactory to Ceridian
and/or the Employer to satisfy all Tax-Related Items required to be withheld. In
this regard, Optionee authorizes Ceridian and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items required to be withheld by one or a combination of the
following:  

 

•requiring payment of any Tax-Related Items required to be withheld with payment
of the Aggregate Exercise Price;

 

•withholding from Optionee’s wages or other cash compensation paid to Optionee
by Ceridian or the Employer;

 

•withholding from the proceeds from the sale of Shares acquired upon exercise,
either through a voluntary sale or through a mandatory sale arranged by Ceridian
(on Optionee’s behalf pursuant to this authorization);

 

•having Ceridian withhold a number of whole Shares that Optionee otherwise would
have received upon exercise of the Option, provided, that if Optionee is subject
to Section 16 of the Exchange Act, such withholding of Shares shall be approved
in advance by the Committee; or

 

•any other arrangement satisfactory to Ceridian or the Employer regarding
payment of such Tax-Related Items.

 

Depending on the withholding method, Ceridian or the Employer may withhold or
account for Tax-Related Items by considering applicable statutory withholding
rates (as determined by Ceridian or the Employer in good faith and in its sole
discretion) or other applicable withholding rates.

 

Finally, Optionee agrees to pay to Ceridian or the Employer any number of
Tax-Related Items that Ceridian or the Employer may be required to withhold or
account for as a result of Optionee’s participation in the Plan that cannot be
satisfied by the means previously described. Ceridian or the Employer may refuse
to honor the exercise of the Option, or refuse to deliver the Shares or the
proceeds of the sale of Shares, if Optionee fails to comply with Optionee's
obligations in connection with the Tax-Related Items.

 

8. Adjustments.  The Option will be subject to adjustments as provided in
Section 4.5 of Plan.  

 

9. Securities Law Restrictions.  Regardless of whether the offering and sale of
Stock under the Plan have been registered under the U.S. Securities Act of 1933,
as amended (“Securities Act”) or have been registered or qualified under the
securities laws of any state, province or other jurisdiction, the Board of
Directors, at its sole discretion, may impose restrictions upon the sale, pledge
or other transfer of the Shares (including the placement of appropriate legends
on stock certificates and/or the imposition of stop-transfer instructions) if,
in the judgment of the Board of Directors, such restrictions are necessary or
desirable in order to achieve compliance with the Securities Act or the
securities laws or other laws of any state, province or other jurisdiction.  
Such restrictions may be in addition to the restrictions set forth in the
applicable shareholders agreement in effect with any shareholders of Ceridian.

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 2

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

 

10.Compliance with Laws. If Optionee is resident, employed or provides services
outside of the United States, Optionee agrees to repatriate all payments
attributable to the Shares or cash acquired under the Plan (including, but not
limited to, dividends and any proceeds derived from the sale of Shares acquired
under the Plan) in accordance with local foreign exchange rules and regulations
in Optionee’s country of residence (and country of employment or service, if
different). In addition, Optionee agrees to take any and all actions, and
consents to any and all actions taken by Ceridian and the Employer, as may be
required to allow Ceridian and the Employer to comply with local laws, rules and
regulations in Optionee’s country of residence (and country of employment, if
different). Finally, Optionee agrees to take any and all actions as may be
required to comply with Optionee’s personal legal and tax obligations under
local laws, rules and regulations in Optionee's country of residence (and
country of employment, if different).

 

11.Private Placement. If Optionee is resident outside the United States, the
Option is not intended to be a public offering of securities in Optionee’s
country of residence (and country of employment or service, if different).
Ceridian has not submitted a registration statement, prospectus or other filing
with the local securities authorities (unless otherwise required under local
law), and the Option is not subject to the supervision of local securities
authorities.

 

12.No Advice Regarding Participation. No employee of Ceridian or its
Subsidiaries is permitted to advise Optionee regarding Optionee's participation
in the Plan including the exercise or sale of Shares. Optionee should consult
with Optionee's own qualified personal tax, legal and financial advisors before
taking any action related to the Plan.

 

13.Insider Trading and Market Abuse Laws. By participating in the Plan, Optionee
agrees to comply with Ceridian’s policy on insider trading (to the extent that
it is applicable to Optionee). Optionee acknowledges that, depending on Optionee
or Optionee’s broker’s country of residence or where the Shares are listed,
Optionee may be subject to insider trading restrictions and/or market abuse laws
that may affect Optionee’s ability to accept, acquire, sell or otherwise dispose
of Shares, rights to Shares or rights linked to the value of Shares during such
times Optionee is considered to have “inside information” regarding Ceridian as
defined in the laws or regulations in Optionee’s country of residence (and
country of employment or service, if different). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Optionee placed
before he or she possessed inside information. Furthermore, Optionee could be
prohibited from (a) disclosing the inside information to any third party (other
than on a “need to know” basis), and (b) “tipping” third parties or causing them
otherwise to buy or sell securities. Third parties include fellow employees. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Ceridian insider trading
policy. Optionee acknowledges that it is Optionee’s responsibility to comply
with any restrictions and Optionee should consult with Optionee's personal
advisor on this matter.

 

14.Imposition of Other Requirements. Ceridian reserves the right to impose other
requirements on the Option, any Shares acquired pursuant to the Option and
Optionee’s participation in the Plan to the extent Ceridian determines, in its
sole discretion, that such other requirements are necessary or advisable for
legal or administrative reasons. Such requirements may include (but are not
limited to) requiring Optionee to sign any agreements or undertakings that may
be necessary to accomplish the foregoing.

 

15.Data Privacy.  Ceridian is located at 3311 East Old Shakopee Road,
Bloomington, MN 55425, U.S.A. and grants the Option under the Plan to Optionee
in its sole discretion. In conjunction with Ceridian’s grant of the Option under
the Plan and its ongoing administration of such awards, Ceridian is providing
the following information about its data collection, processing and transfer
practices (“Personal Data Activities”). In accepting the grant of the Option,
Optionee expressly and explicitly consents to the Personal Data Activities as
described herein.

 

a.Data Collection and Usage. Ceridian collects, processes and uses Optionee’s
personal data, including Optionee’s name, home address, email address, telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any Shares or directorships held in Ceridian,
and details of all Options or any other awards granted, canceled, exercised,
vested, or outstanding in Optionee’s favor, which Ceridian receives from
Optionee or the Employer. In granting the Option under the Plan, Ceridian will
collect, process and use Optionee’s personal data for purposes of allocating
Shares and implementing, administering and managing the Plan. Depending on
applicable country-specific requirements as further identified in the Addendum,
Ceridian’s legal basis for the collection, processing and usage of Optionee’s
personal data may be for Ceridian’s legitimate business purpose, which includes
the performance of an employment related contract for compensation and benefits,
and/or Optionee’s consent.

 

b.Stock Plan Administration Service Providers. Ceridian transfers Optionee’s
personal data to E*Trade, an independent service provider based in the United
States, which assists Ceridian with the implementation, administration and
management of the Plan (the “Stock Plan Administrator”). In the future, Ceridian
may select a different Stock Plan Administrator and share Optionee’s personal
data with another company that serves in a similar manner. The Stock Plan
Administrator will open an account for Optionee to receive and trade Shares
acquired under the Plan. Optionee will be asked to agree on separate terms and
data processing practices with the Stock Plan Administrator, which is a
condition to Optionee’s ability to participate in the Plan.

 

c.International Data Transfers. Ceridian and the Stock Plan Administrator are
based in the United States, such that Optionee’s personal data will be
transferred to the United States as part of the administration and management of
the Plan. Optionee should note that Optionee’s country of residence may have
enacted data privacy laws that are different from the United States. As such,
Ceridian will only transfer Optionee’s personal data to the United States under
a data transfer mechanism that addresses data protection laws, including in
accordance with Ceridian’s Binding Corporate Rules and/or other appropriate
mechanisms such as data transfer agreements.

 

d.Voluntariness and Consequences of Consent Denial or Withdrawal. To the extent
that Optionee’s participation in the Plan is based on Optionee’s grant of
consent, it is purely voluntary. Optionee may deny or withdraw Optionee’s
consent at any time understanding, however, that such denial or withdrawal will
not have retroactive effect. If Optionee does not consent, or if Optionee later
withdraws Optionee’s consent, Optionee may be unable to participate in the Plan.
This would not affect Optionee’s existing employment with the Employer or
salary; instead, Optionee merely may forfeit the opportunities associated with
the Plan.

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 3

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

 

e.Data Subject Rights. Optionee may have a number of rights under the data
privacy laws in Optionee’s country of residence. For example, Optionee’s rights
may include the right to (i) request access or copies of personal data Ceridian
processes, (ii) request rectification of incorrect data, (iii) request deletion
of data, (iv) place restrictions on processing, (v) lodge complaints with
competent authorities in Optionee’s country, and/or (vi) request a list with the
names and addresses of any potential recipients of Optionee’s personal data. To
receive clarification regarding Optionee’s rights or to request the exercise of
Optionee’s rights, Optionee should email officeofgeneralcounsel@ceridian.com.

 

 

16.Nature of the Benefit. Optionee understands and agrees that:

 

a.the Plan is established voluntarily by Ceridian, it is discretionary in nature
and may be amended, modified, suspended or terminated by Ceridian at any time as
provided in the Plan;

 

b.the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive any additional Options or equity awards in
the future from Ceridian or any Subsidiaries, or affect in any way the right of
Ceridian or any Subsidiaries to terminate the granting of stock options or other
equity awards at any time;

 

c.all decisions with respect to future grants, if any, including, but not
limited to, the times when the Options shall be granted, the Option Period, and
the Exercise Price will be at the sole discretion of Ceridian;

 

d.the grant of the Option and Optionee’s participation in the Plan shall not
create a right to further employment with the Employer, shall not be interpreted
as forming an employment or Service contract with Ceridian and shall not
interfere with the ability of the Employer to terminate Optionee’s employment
relationship at any time (as otherwise may be permitted under local law);

 

e.Optionee’s participation in the Plan is voluntary;

 

 

f.the Option and any underlying Shares are not intended to replace any pension
rights or compensation;

 

g.the grant of the Option and the underlying Shares are an extraordinary item of
compensation outside the scope of Optionee’s employment (and employment
contract, if any) and is not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

 

h.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

i.if the Option is exercised, the value of the Shares acquired upon exercise may
increase or decrease, even below the Exercise Price;

 

j.the grant of the Option will not be interpreted to form an employment contract
with the Employer;

 

k.Ceridian and the Employer are not liable for any exchange rate fluctuation
between Optionee’s local currency and the United States Dollar that may affect
the value of the Shares or any amounts due pursuant to settlement or the
subsequent sale of any Shares; and

 

l.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option under the Plan resulting from termination of Optionee’s employment
by the Employer (for any reason and whether or not in breach of local labor laws
and whether or not later found to be invalid).

 

17.Electronic Delivery and Participation.  Optionee acknowledges that Ceridian
may, in its sole discretion, decide to deliver any documents related to
Optionee’s current or future participation in the Plan by electronic means
and/or may request Optionee’s consent to participate in the Plan by electronic
means. Optionee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by Ceridian, the Plan broker or
another third party designated by Ceridian.

 

18.Impact on Service Status or Other Compensation.  This Notice and the Plan are
not an employment contract.  Nothing contained in the Option, this Notice or the
Plan shall confer on Optionee any right to continue in the Service of Ceridian
or any Subsidiary or other affiliate of Ceridian, or affect in any way the right
of Ceridian or any Subsidiary or other affiliate to terminate the Service of
Optionee at any time.  The Option is not part of normal or expected compensation
for purposes of calculating any end of Service payments, retirement benefits or
similar payments.

 

19.Non-Transferability of Option.  The Option is non-transferable by Optionee
except to the limited extent described in the Plan.  

 

20.Rights as a Shareholder.  Optionee and Optionee’s representative shall have
no rights as a shareholder with respect to any Shares subject to the Option
unless and until those Shares have been issued by Ceridian pursuant to this
Notice and the Plan.

 

21.Country Addendum; Interpretation of Terms; General.  The term “Country
Addendum” means any document prepared by Ceridian and which refers to this
Notice and contains additional Option terms to address matters pertaining to
Optionee’s then current country of residence (and country of employment, if
different). If Optionee relocates to one of the countries included in the
Country Addendum, the special terms and conditions for such country will apply
to Optionee, to the extent Ceridian determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons (or Ceridian may establish alternative terms as may be necessary or
advisable to accommodate Optionee’s transfer). The Country Addendum constitutes
part of this Notice. The Committee shall interpret the terms of the Option, this
Notice, the Plan and any Country Addendum, and all determinations by the
Committee shall be final and binding.  Ceridian may, without Optionee’s consent,
assign all of their respective rights and obligations under the Option to their
respective successors and assigns.  Following an assignment to the successor of
Ceridian, all references herein to the Board of Directors and Committee shall be
references to the board of directors and committee, as applicable, of the
successor of Ceridian.  This Notice, the Plan and any Country Addendum contain
the complete agreement between Ceridian and Optionee concerning the Option, are
governed by the laws of the State of Delaware (or the laws stated an applicable
Country Addendum), and may be amended only in writing, signed by an authorized
officer of Ceridian.  Optionee will take all actions reasonably requested by
Ceridian to enable the administration of the Option and Plan and/or comply with
the local laws and regulations of Optionee’s then current country of residence.
No waiver of any breach or condition of this Notice, the Plan or a Country
Addendum shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 4

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

 

22.Additional Requirements.  Ceridian reserves the right to impose other
requirements on the Option to the extent Ceridian determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with applicable laws, rules and regulations, or to facilitate the
operation and administration of the Option and the Plan.  Such requirements may
include (but are not limited to) requiring Optionee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

 

23.Official Language.  The official language of this Notice, the Plan and any
Country Addendum is English.  Documents or notices not originally written in
English shall have no effect until they have been translated into English, and
the English translation shall then be the prevailing form of such documents or
notices.  Any notices or other documents required to be delivered to Ceridian
under this Notice, shall be translated into English, at Optionee’s expense, and
provided promptly to Ceridian in English.  Ceridian may also request an
untranslated copy of such documents.

 

24.Severability. Optionee agrees that the provisions of this Notice are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

25.Successors and Assigns.  The provisions of this Notice will inure to the
benefit of, and be binding upon, Ceridian and its successors and assigns and
upon Optionee, Optionee’s executor, personal representative(s), distributees,
administrator, permitted transferees, permitted assignees, beneficiaries, and
legatee(s), as applicable, whether or not any such person will have become a
party to this Notice and have agreed in writing to be joined herein and be bound
by the terms hereof.

 

26.Compensation Recoupment Policy. The Option and any Shares issued thereunder
shall be subject to any compensation recoupment policy of Ceridian that is
applicable by its terms to Optionee and to awards of this type. For purposes of
the foregoing, Optionee expressly and explicitly authorizes Ceridian to issue
instructions, on Optionee's behalf, to any brokerage firm and/or third-party
administrator engaged by Ceridian to hold Shares and other amounts acquired
under the Plan to re-convey, transfer or otherwise return such Shares and/or
other amounts to Ceridian.

 

27.Additional Covenants To the extent enforceable by applicable law, and in
consideration of the receipt of the Option granted by this Notice, Optionee by
signing below covenants and agrees to the covenants set out in Exhibit B hereto.

 

Dated Effective:

 

 

 

 

 

CERIDIAN HCM HOLDING INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

By signing below, I agree to comply with the requirements of this Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee’s Printed Name:

 

 

Optionee’s Signature:

 

 

 

 

 

 

 

 

 

 

 

Date signed by Optionee:

 

, 2019

 

 

 

 

 

 

 

THIS OPTION GRANT NOTICE WILL AUTOMATICALLY BECOME NULL AND VOID IF NOT:

(1) SIGNED BY OPTIONEE AND RETURNED TO CERIDIAN HCM HOLDING INC. BY__________
AND

(2) COUNTER-SIGNED BELOW BY CERIDIAN HCM HOLDING INC. AFTER RECEIPT OF
OPTIONEE’S SIGNATURE

 

Countersigned by:

CERIDIAN HCM HOLDING INC.

 

 

 

By

 

 

 

 

Authorized Officer

 

This Notice and the Option are valid only to the extent that the number of
Option Shares

corresponds to the records of Ceridian’s Corporate Secretary, and will
automatically

become null and void if not signed and returned by Optionee by _________ and

counter-signed by Ceridian HCM Holding Inc.

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 5

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

NOTIFICATION OF PERFORMANCE-BASED OPTION GRANT FOR PURCHASE OF COMMON STOCK OF

CERIDIAN HCM HOLDING INC.

pursuant to the Ceridian HCM Holding Inc. 2018 Equity Incentive Plan (“Plan”)

 

COUNTRY ADDENDUM

 

This Country Addendum to the Notice includes additional terms and conditions
that govern the Option and Optionee’s participation in the Plan if Optionee
resides and/or works outside of the United States. If Optionee transfers to
another country reflected in this Country Addendum, the additional terms and
conditions for such country (if any) will apply to Optionee to the extent
Ceridian determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable for legal or administrative reasons (or
Ceridian may establish alternative terms as may be necessary or advisable to
accommodate Optionee’s transfer). Capitalized terms not defined in this Country
Addendum but defined in the Notice or the Plan shall have the same meaning as in
the Notice or the Plan.

 

AUSTRALIA

 

 

1.

Breach of Law. Notwithstanding anything to the contrary in the Notice or the
Plan, Optionee will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth) (or any successor provision), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits.

 

 

2.

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

 

CANADA

 

 

1.

No Exercise by Using Previously Owned Shares. Notwithstanding any terms and
conditions in the Notice or the Plan to the contrary and except as otherwise may
be permitted by Ceridian, Optionee is prohibited from surrendering Shares that
Optionee already owns (i.e., using a “stock swap” exercise method) to pay the
Aggregate Exercise Price or any Tax-Related Items required to be withheld in
connection with the exercise of the Option.

 

 

2.

Securities Law Information. Optionee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed, or takes
place within Canada as may be permitted in accordance with applicable law.

 

 

3.

Termination Date.  Notwithstanding any provisions in the Notice or the Plan to
the contrary, the effective date of Optionee’s termination of Service for
purposes of the Option shall be the last day of any statutory notice of
termination period required under applicable law.  

 

If Optionee is a resident of Quebec, the following provision applies:

 

 

4.

English Language Consent. The parties acknowledge that it is their express wish
that the Notice, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

 

Les parties reconnaissent qu'elles souhaitent expressément que l'Avis, ainsi que
tous les documents, avis et procédures judiciaires conclus, donnés ou institués
en vertu des présentes ou se rapportant directement ou indirectement aux
présentes, soient rédigés en anglais.

 

IRELAND

 

No country-specific provisions

 

MAURITIUS

 

No country-specific provisions

 

NEW ZEALAND

 

 

1.

Securities Law Information.  Warning:  This is an offer of rights to purchase
Shares underlying the Option.  The Option gives Optionee the opportunity to
acquire a stake in the ownership of Ceridian. Optionee may receive a return if
dividends are paid on the Shares.

 

If Ceridian runs into financial difficulties and is wound up, Optionee will be
paid only after all creditors and holders of preferred shares have been paid.
Optionee may lose some or all of his or her investment.

 

New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result,
Optionee may not be given all the information usually required. Optionee will
also have fewer other legal protections for this investment.

 

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 6

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

Optionee should ask questions, read all documents carefully, and seek
independent financial advice before committing himself or herself. The Shares
are quoted or approved for trading on the New York Stock Exchange
(“NYSE”).  This means that, if Optionee exercises the Option and Shares are
issued to Optionee, Optionee can sell his or her investment on the NYSE if there
are buyers for it. If Optionee sells his or her Shares, the price he or she
receives may vary depending on factors such as the financial condition of
Ceridian. Optionee may receive less than the full amount that he or she paid for
the Shares.

 

For information on risk factors impacting Ceridian’s business that may affect
the value of the Shares, Optionee should refer to the risk factors discussion in
Ceridian’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on Ceridian’s “Investor Relations” website at
https://investors.ceridian.com/overview/default.aspx.

 

For more details on the terms and conditions of the Option, please refer to the
Notice, the Plan and the U.S. prospectus for the Plan which are available on the
Stock Plan Administrator’s website and free of charge on request via email to
hcmstockequityaward@ceridian.com.

 

As noted above, Optionee should carefully read the materials provided before
making a decision whether to participate in the Plan. Optionee also should
contact his or her tax advisor for specific information concerning Optionee’s
personal tax situation with regard to Plan participation.

 

UNITED KINGDOM

 

 

1.

Responsibility for Taxes. The following provision supplements Section 7 of the
Notice.

 

Optionee agrees to be liable for any Tax-Related Items and hereby covenants to
pay any such Tax-Related Items, as and when requested by Ceridian or the
Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Optionee also agrees to indemnify
and keep indemnified Ceridian and the Employer against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority) on Optionee’s behalf.

 

Notwithstanding the foregoing, if Optionee is a director or executive officer
(within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision may not apply.  In such case, Optionee
understands that Optionee may not be able to indemnify Ceridian for the amount
of any income tax not collected from or paid by Optionee and, therefore, any
such income tax not so collected from or paid by Optionee within 90 days after
the end of the U.K. tax year in which the event giving rise to the Tax-Related
Items occurs may constitute a benefit to Optionee on which additional income tax
and national insurance contributions may be payable. Optionee acknowledges that
Ceridian or the Employer may recover any such additional income tax and national
insurance contributions at any time thereafter by any of the means referred to
in the Notice. However, Optionee is primarily responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime.

 

 

2.

Exclusion of Claim. Optionee acknowledges and agrees that Optionee will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from Optionee ceasing to have rights under or to be entitled to the Option
under the Plan, whether or not as a result of termination of employment (whether
such termination is in breach of contract or otherwise), or from the loss of
diminution in value of the Shares underlying the Option. Upon the grant of the
Option, Optionee shall be deemed to have waived irrevocably such entitlement.

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 7

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

 

EXHIBIT A

Performance Goals

 

 

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 8

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

EXHIBIT B

Restricted Covenants

 

Optionee covenants and agrees that while employed by, or providing service to,
Ceridian or any Subsidiary and for one (1) year following termination of
Optionee’s employment (whether initiated by Optionee or Ceridian) (the
“Non-Compete Period”), Optionee shall not:

 

 

a.

directly or indirectly hire or solicit the employment or services of any then
current employee of Ceridian or any Subsidiary (this restriction does not
prevent (i) general solicitations to the public or (ii) providing employment
references for people who are not seeking employment with Optionee’s then
current third-party employer);

 

 

b.

directly or indirectly solicit any then current customer of Ceridian or any
Subsidiary for the purpose of selling or providing that customer any products or
services that directly compete with the products or services of Ceridian or any
Subsidiary; and/or

 

 

c.

work as an employee or consultant for, or beneficially own more than 5% of the
equity or voting securities of, any company or entity that directly competes
with Ceridian’s human capital management business.

 

During the Non-Compete Period, if Optionee intends to seek any employment,
consulting or ownership relationship that might violate these covenants,
Optionee shall provide Ceridian at least 30 days advance written notice of that
intended change.  Ceridian may in its reasonable and sole discretion determine
whether or not that intended change would violate these covenants, and shall
promptly notify Optionee of that determination.  In addition to Ceridian’s other
remedies available under applicable law, the Option will expire and be forfeited
if Optionee breaches the restrictions in these covenants.

 

 

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 9

 

--------------------------------------------------------------------------------

 

 

 

[gmnvdzquyqwg000001.jpg]

EXHIBIT C

Customers

 

Option Grant Notice Series (2019 -___); Grant Date (__________)

Page 10

 